Title: To Benjamin Franklin from Thomas Grenville, [24 June 1782?]
From: Grenville, Thomas
To: Franklin, Benjamin


Paris. Monday. [June 24, 1782?]
Mr Grenville presents his Compliments to Mr Franklin: the Enabling Bill if Mr Grenville recollects right was to be read in the H. of Lords on Friday the 14th, & Mr Grenville has not received any account of it whatever since that date: Mr Grenville did not write yesterday, imagining that the post might have brought him some intelligence upon the subject.
